Citation Nr: 1760891	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-40 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for residuals of throat surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, A.W. 


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran had active service from October 1955 to October 1959.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2013 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2016, the Veteran testified at a Travel Board Hearing at the RO, before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM). LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is necessary to obtain an adequate VA opinion regarding the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

A VA examination and opinion as to the etiology of the Veteran's throat disability was obtained in February 2017.  The January 2017 Board remand requested that the examiner provide a full report of the Veteran's reported in service throat surgery in addition to reviewing the entire claims folder.  The examiner opined that a throat disorder was not related to service because the examiner could not find a chronic condition related to any throat complaints in active duty, any records that document a surgery in active duty, and no scar to suggest any previous surgery.  However, the Board finds that the opinion contains inadequate rationale as it appears to required objective documentation and doesn't address the Veteran's reports of a throat surgery.  Additionally, the examiner was unclear as to whether the Veteran's absence of a throat scar meant that history of a throat surgery was impossible.  

The Board notes that Charleston VAMC records submitted in September 2014 reveal that the Veteran has a detailed history of throat complaints beginning in February 1999 when he reported experiencing post nasal drip associated with a consistent scratchy throat, and including diagnoses of globus hystericus and laryngopharyngeal reflux.  Furthermore, the Veteran asserted at his August 2016 Board hearing that he definitely experienced a neck/throat surgery in service although he can't remember why, and that such resulted in his coughing up blood and difficulty swallowing while still in service, a few weeks after the surgery.  The Board has found the Veteran's testimony regarding an in service throat surgery and throat symptoms to be competent.  Therefore, remand is again required to determine specifically if the Veteran's current symptoms as described within the medical records manifest in a disability that is related to the Veteran's claimed in-service surgery, to include his in service symptoms such as coughing up blood.   

Although the Board requested an examination regarding the Veteran's neck disorder in the January 2017 Remand, the examiner declined to give an opinion because the Veteran reported he had no current neck problems.  Despite this statement, he has current cervical spine disorders and thus, an examination must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a Court remand).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any diagnosed throat disorder.  The entire claims file must be made available to and be reviewed by the examiner.  An examination shall be provided if deemed necessary.  An explanation for all opinions expressed must be provided.

First, the examiner must address whether there are any throat disorders present.  

Second, if there are such disorders, then for each diagnosed disorder the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise caused by, the Veteran's military service.

The examiner must consider the Veteran to be a reliable historian and address the following: (a) the Veteran's VAMC Charleston medical records between 1998 and 2014 showing continued treatment for throat problems, including diagnoses of globus hystericus and reflux (b) the Veteran's credible testimony of a throat surgery while in service including symptomatology such as coughing up blood.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of a neck disorder from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed cervical spine disorder had onset in, or is otherwise related to, active service.  

The examiner must address the following records:  1) November 2012 claim in which the Veteran reported neck problems since service; 2) April 1999 VA records; 3) July 2012 VA X-ray report; 4) the Veteran's August 2016 Board hearing testimony; 5) the February 2017 VA examination report.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)

